Citation Nr: 0725938	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  98-05 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypoglycemia.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active duty service from July 1980 to 
February 1983.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
case was most recently before the Board in February 2004 and 
the Board remanded the issue for further development.  


FINDING OF FACT

The veteran does not have a current diagnosis of 
hypoglycemia.  


CONCLUSION OF LAW

Hypoglycemia was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate her claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In a September 2002 VCAA letter, VA notified the veteran of 
the evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board is mindful that the VCAA letter did not satisfy the 
VCAA requirement advising the appellant of information and 
evidence needed to substantiate her claim.  Nevertheless, the 
Board finds this to be a harmless error as such notice was 
provided in the February 2006 supplemental statement of the 
case.  Thus the veteran has not been prejudiced.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error as VCAA notice requirements were complied with 
in the September 2002 VCAA letter and February 2006 
supplemental statement of the case.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In the present appeal, regardless of whether the 
veteran was provided notice of the types of evidence 
necessary to establish a disability rating or effective date 
for the issue on appeal, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the evidence 
is against the veteran's claim, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot. 

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records included symptoms of 
light headedness, dizziness and history of syncopal episodes.  
A diagnosis of hypoglycemia was considered on several 
occasions.  A March 1989 private medical record reported a 
low glucose level of 66.  A March 1997 VA examination in 
presenting the veteran's history as apparently reported by 
the veteran, noted that her hypoglycemia was diagnosed as a 
single event when she was stressed and initially diagnosed 
with mitral valve prolapse.  The examiner commented that it 
was difficult to ascertain whether the veteran had 
hypoglycemia without laboratory values.  

During a March 2006 VA examination, the veteran reported that 
she was found to be borderline hypoglycemic in 1997 in 
Tucson.  The examiner noted that the veteran did not carry 
documentation that she was hypoglycemic.  It was further 
indicated that the veteran was unable to substantiate that 
she had hypoglycemia, there were 3 abnormal values in her 
chart during the last 24 years, one related to oral glucose 
tolerance test (OGTT) and the other 2 presumably based on 
basal values.  The examiner explained that the OGTT test has 
been abandoned as the test can trigger hypoglycemic symptoms 
in people with no signs of the disorder; a blood sugar test 
provides a more accurate assessment of the disorder.  While 
the examiner stated that the other tests were abnormal, he 
emphasized that it is impossible to use them to establish 
continuous hypoglycemia.  Furthermore, the examiner stated 
that the veteran reported symptoms that may be associated 
with hypoglycemia, however he noted that without additional 
tests he could not conclude that the veteran has chronic 
hypoglycemia that is due to service.  The veteran underwent 
an additional 72 hour test with a glucose monitor and the 
examiner in a July 2006 addendum opined that based on this 
test it can be established that the veteran's reported 
symptoms of weakness, fatigue and light headedness are not 
related to abnormal values of blood sugar.  Her values were 
reported to be within a range of 80 and less than 140 for the 
entire length of the test.  Each day the veteran complained 
of weakness and fatigue, on the third day she felt 
lightheaded and weak.  

In May 2007 an expert medical opinion was received from the 
Veterans Health Administration (VHA).  The examiner after 
reviewing the claims folder concluded that the evidence does 
not support a diagnosis of hypoglycemia as the cause of the 
veteran's spells.  While some of her symptoms were consistent 
with those in a hypoglycemic episode, several were not.  
Syncope was a prominent feature in her spells, however it is 
not a common manifestation of hypoglycemia.  The examiner 
clarified that the current clinical criteria for diagnosis of 
hypoglycemic spells require first the documentation of 
symptomatic hypoglycemia and second that the blood sugar is 
low during these spells.  The examiner stressed that at no 
time was there documentation the veteran met the currently 
accepted criteria for the diagnosis of symptomatic 
hypoglycemia, i.e. the concurrent occurrence of (1) symptoms 
consistent with hypoglycemia, (2) laboratory measurement of 
glucose less than 50, (3) total resolution of symptoms after 
carbohydrate ingestion or administration.  There was no 
evidence of correlation of a low blood sugar in association 
with the veteran's spells.  During her in-service 
hospitalization in May 1982, the veteran had 2 entirely 
typical spells at which time the laboratory blood sugar was 
83 and 90.  The examiner commented that in 2006, while 
wearing a glucose monitor, the veteran had typical spells 
without concurrent low blood sugar.  The examiner concluded 
that the veteran does not have symptomatic hypoglycemia.  In 
closing the examiner commented that the veteran may have been 
told on numerous occasions in the 1980s that she had reactive 
hypoglycemia, as this was an extremely common diagnosis at 
that time.  The veteran was administered 2 glucose tests, 
however the examiner reiterated that such tests are now 
considered useless, misleading and have been entirely 
abandoned.  

Thus the medical evidence has not demonstrated that service 
connection for hypoglycemia is warranted as the veteran does 
not have a current diagnosis of hypoglycemia.  None of the 
post-service medical evidence indicated a firm diagnosis of 
hypoglycemia.  Furthermore, the veteran's July 2006 glucose 
monitor test did not reveal hypoglycemia.  While service 
medical records documented possible hypoglycemia, the May 
2007 VHA examiner attributed this to tests that have been 
found by the medical community to be flawed.  The VHA 
examiner opined that the veteran does not currently have a 
diagnosis of hypoglycemia.  The Board finds his opinion to be 
highly probative as it is rendered by a competent medical 
professional, is consistent with the other post-service 
evidence of record and is supported by a sound rationale.  In 
this case, the veteran does not have a diagnosis of 
hypoglycemia and thus the first prong for service connection 
for hypoglycemia is absent.  Therefore the Board is compelled 
to find that there is a preponderance of evidence against a 
finding that the veteran is entitled to service connection 
for hypoglycemia.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



ORDER

Entitlement to service connection for hypoglycemia is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


